Case 0:21-cv-60310-AOV Document 32 Entered on FLSD Docket 05/28/2021 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 21-60310-CIV-SMITH

  FRANCISCO DURAN,

         Plaintiff,
  vs.

  MORAN FOODS, LLC, ET AL.,

         Defendants.
                                                       /

        ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE
                          AND DISMISSING CASE

         This matter is before the Court upon the Magistrate Judge’s Report and Recommendation

  to District Judge [DE 31], in which she recommends approving the settlement agreement between

  Plaintiff and Defendant Moran Foods, LLC and dismissing the case against Moran Foods, LLC

  with prejudice. No objections have been filed. Having reviewed, de novo, the Report of Magistrate

  Judge and the record, and given that there are no objections, it is

         ORDERED that:

         1)      The Report and Recommendation to District Judge [DE 31] is AFFIRMED and

  ADOPTED and incorporated by reference into this Court’s Order.

         2)      The Joint Motion for Order Approving Settlement Agreement and for Dismissal

  with Prejudice as to Defendant Moran Foods, LLC [DE 22] is GRANTED. The Settlement

  Agreement is approved.

         3)      All pending motions are DENIED as moot.

         4)      Defendant Moran Foods, LLC is DISMISSED with prejudice.

         DONE and ORDERED in Fort Lauderdale, Florida, this 28th day of May, 2021.




  cc: All counsel of record
